           Case 2:19-cv-01757-GMN-EJY Document 37 Filed 09/24/20 Page 1 of 2




 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     THOMAS K. KURIAN,                                 )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:19-cv-01757-GMN-EJY
 5
            vs.                                        )
 6                                                     )                      ORDER
     SNAPS HOLDING COMPANY,                            )
 7                                                     )
                           Defendant.                  )
 8                                                     )
 9
10          Pending before the Court is the Report and Recommendation of the Honorable United

11   States Magistrate Judge Elayna J. Youcha, (ECF No. 36), which states that Plaintiff Thomas

12   Kurian’s (“Plaintiff”) Renewed Motion for Leave to Amend Complaint to Add Parties, (ECF

13   No. 31), should be denied without prejudice so that Plaintiff may file a second renewed motion

14   to amend if Plaintiff discovers new facts that support all elements necessary to state an alter ego

15   claim. (R. & R. at 8, ECF No. 36).

16          A party may file specific written objections to the findings and recommendations of a

17   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);

18   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo

19   determination of those portions to which objections are made. Id. The Court may accept, reject,

20   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.

21   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is

22   not required to conduct “any review at all . . . of any issue that is not the subject of an

23   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized

24   that a district court is not required to review a magistrate judge’s report and recommendation

25   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,


                                                  Page 1 of 2
           Case 2:19-cv-01757-GMN-EJY Document 37 Filed 09/24/20 Page 2 of 2




 1   1122 (9th Cir. 2003).
 2          Here, no objections were filed, and the deadline to do so has passed.
 3          Accordingly,
 4          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 36), is
 5   ACCEPTED and ADOPTED in full.
 6          IT IS FURTHER ORDERED that Plaintiff’s Renewed Motion for Leave to Amend
 7   Complaint to Add Parties, (ECF No. 31), is DENIED without prejudice.
 8          IT IS FURTHER ORDERED that Plaintiff shall have twenty-one (21) days from the
 9   date of this Order to file a second renewed motion to amend, if Plaintiff discovers new facts
10   that support all elements necessary to state an alter ego claim.
11                     24 day of September, 2020.
            DATED this ___
12
13                                                 ___________________________________
                                                   Gloria M. Navarro, District Judge
14                                                 United States District Court
15
16
17
18
19
20
21
22
23
24
25


                                                 Page 2 of 2
